Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 17, 2016

The Court of Appeals hereby passes the following order:

A17D0096. JAMES B. REAVES v. CITY OF FAYETTEVILLE et al.

      James B. Reaves filed a complaint for appeal in the superior court, titled
“Appeal and Petition for Writ of Mandamus and other Equitable Relief,” against the
City of Fayetteville, the Mayor, and various members of the City Council after the
City Council approved a special exception to certain property for the operation of a
carwash. The superior court granted summary judgment in favor of the City. Reaves
then filed this application for discretionary review.
      Reaves expressly sought a writ of mandamus. In addition, in his application,
Reaves argues, among other things, that mandamus is the appropriate remedy in this
case and that the superior court erred in failing to issue a writ of mandamus. Under
our Constitution, the Supreme Court has exclusive appellate jurisdiction over all
cases involving extraordinary remedies, including mandamus. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (5); Mid-Georgia Environmental Mgt. Group, L.L.P.
v. Meriwether County, 277 Ga. 670, 671 (1) (594 SE2d 344) (2004). Because this
application appears to fall within the Supreme Court’s jurisdiction, it is hereby
TRANSFERRED to the Supreme Court for disposition. See OCGA § 9-6-28; see
also Saxton v. Coastal Dialysis &c., 267 Ga. 177, 178 (476 SE2d 587) (1996)
(Supreme Court has the ultimate responsibility for determining appellate jurisdiction).
Court of Appeals of the State of Georgia
                                     10/17/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.